Citation Nr: 1215439	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a middle and low back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to November 2001 and from November 2005 to August 2007, with additional periods of reserve service with the Minnesota Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 Regional Office (RO) in St. Paul, Minnesota rating decision, which denied the claim on appeal.

The Veteran's claim was remanded for further development in March 2010.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The Veteran has no current low or middle back disability other than diagnosed mild thoracic scoliosis, which is a congenital defect.  


CONCLUSION OF LAW

A middle or low back disability, to include mild thoracic scoliosis, was not incurred in or aggravated by active military service, active duty for training, or inactive duty for training, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not indicated that she has sought treatment with the VA for her middle or low back problems.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Veteran was provided a VA examination in October 2007.  As directed by the March 2010 Board remand, a May 2010 addendum to the original examination report was obtained and associated with the record.  The examiner considered the Veteran's claims of experiencing middle and low back ache beginning in November 2005 due to wearing body armor, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Despite consideration of the foregoing, as will be discussed in greater detail below, the examiner could not reach a conclusion as to the etiology of the Veteran's current middle and low back problems and noted that on current examination there was no evidence of a pathologic condition.  In the May 2010 addendum, the examiner noted consideration of the service treatment records and concluded that the Veteran did not have a chronic middle or low back disability in the military.  Subsequently, the Board obtained a medical opinion from a medical professional of the Veterans Health Administration (VHA), who concluded that the Veteran's mild thoracic scoliosis was a congenital defect and that it was less likely than not that the scoliosis was related to an in-service lumbar strain or wearing heavy equipment and body armor.  The Board acknowledges that the VHA opinion request specified that the opinion should be provided by a neurosurgeon and the November 2011 opinion was provided by a physician assistant.  However, the Board notes that a physician assistant is qualified through education, training, and experience to provide competent medical evidence on the matter of middle and low back problems under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Therefore, as the November 2011 opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided was adequate.  Based on the foregoing, the Board finds the October 2007 examination report, May 2010 addendum, and November 2011 VHA opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the May 2010 addendum opinion, the November 2011 VHA opinion, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2011).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was not diagnosed with arthritis of the lumbar or thoracic spine in service or within one year of service.  Indeed, the Veteran has not been diagnosed with arthritis of the spine.  As such, service connection on a presumptive basis is not warranted.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Given the Veteran's service in Iraq in support of Operation Iraqi Freedom, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  However, the Veteran was not in receipt of any awards or decorations that would suggest that she participated, i.e., fired a weapon, in actual combat with the enemy.  Moreover, the Veteran's DD-214 listed her primary specialty as petroleum supply specialist.  Indeed, the Veteran has not argued that she was involved in combat operations during her service in Iraq.  As such, the Board concludes that application of 38 U.S.C.A. § 1154(b) is not warranted.

The Veteran contends that she developed a middle and low back disability as a result of wearing body armor and other heavy equipment, with pain onset from November 2005.

The Veteran's service treatment records indicate a normal spine examination at entrance into the National Guard in June 2000.  At that time, she denied a history of back trouble.  The records also include evidence of an April 2002 automobile accident.  Contemporaneous treatment records show complaints of headache and neck pain, but no complaints of back pain.  However, a subsequent May 2002 record indicated that the Veteran had experienced low back pain due the automobile accident.  Moreover, an August 2002 treatment record noted that at the time of the automobile accident the Veteran experienced low back pain, although the Veteran did not report current or ongoing low back problems at that time.  A July 2003 treatment record indicated a diagnosis of acute lumbosacral strain, incurred as a result of lifting duffel bags the previous day.  There was no reported numbness, tingling, or radiation of pain.  On examination, there was no spasm or swelling and muscle strength was normal, but there was paraspinal tenderness and pain with movement.  The Veteran was prescribed 24 hours of bed rest, Motrin, Flexural, stretching exercises, and limited lifting and bending until visiting the Veteran's private physician in the next 48 to 72 hours.  An April 2005 examination report noted a normal spine on examination.  At that time, the Veteran also denied a history of recurrent back pain or any back problem.  In a November 2005 pre-deployment health assessment, the Veteran indicated that she was in very good health.  In a July 2007 post-deployment health assessment the Veteran reported that she had experienced back pain during her tour, but not currently.  In addition, the Veteran described her current health as very good.  

The Veteran filed her claim shortly after her separation from service and was afforded a VA examination in October 2007.  The examiner noted that the claims file was not available for review.  The Veteran reported pain in the middle and lower back with onset in November 2005 that she attributed to wearing her body armor and other heavy equipment.  She noted that the pain was achy, sharp, and dull in nature, but without radicular symptoms.  There also was associated weakness, fatigue, and stiffness.  Chiropractic treatment had afforded some benefit.  There were weekly flare-ups caused by lifting, standing, and overuse.  On examination, the Veteran had a normal gait and posture.  She had normal range of motion without abnormalities.  X-rays of the lumbar spine showed that the Veteran had 4 lumbar vertebral bodies, but were otherwise unremarkable.  X-rays of the thoracic spine showed mild scoliosis convex to the right, but otherwise were unremarkable.  Based on the foregoing, the examiner concluded that the Veteran had no pathologic condition of the middle or low back.  The examiner noted that the service treatment records were unavailable and, therefore, was unable to render an opinion as to whether any ongoing spine problems could be attributed to the Veteran's military service.  That said, the examiner noted that on the current examination there was no evidence of a pathologic condition and that contemporaneous x-rays were not clinically relevant.  

The examiner provided an addendum in May 2010.  The examiner noted review of the claims file and service treatment records.  The examiner discussed the Veteran's April 2002 automobile accident and her complaints of low back pain in July 2003.  The examiner observed that the contemporaneous diagnosis was acute lumbosacral strain.  The examiner opined that because there was no treatment for chronic middle or low back problems in service that the current complaints of middle and low back problems were not a result of events in service.  In that regard, the examiner again noted that there were no pathologic diagnoses attributable to the spine.

In support of her claim, the Veteran submitted a letter from a friend and fellow service member.  The friend noted that following moving a duffel bag the Veteran had moved more slowly and thereafter gone to sick call where she had received a no lifting profile for the remainder of the weekend.  The individual noted that the Veteran remained a little sensitive the next weekend and she had not asked the Veteran to do much heavy lifting that weekend either.

The Board sought an opinion from a VHA health professional and the resulting November 2011 opinion discussed the Veteran's contentions and the medical record, including the July 2003 acute lumbar strain that resolved without residuals.  The opinion provider noted that the Veteran had not sought treatment for pain or other symptoms associated with wearing body armor.  The opinion provider discussed the Veteran's October 2007 x-rays showing mild thoracic scoliosis, stating that scoliosis was a congenital defect except in cases of severe trauma involving fracture of the spine, which was not present in this case.  The opinion provider observed that the scoliosis existed prior to service, but that due to the mild nature of the scoliosis it was more likely than not that it would not be noted on physical examination.  The opinion provider noted that there was no indication whatsoever that the mild thoracic scoliosis was aggravated by service.  The treatment provider concluded that there was no evidence of a chronic ongoing condition associated with the Veteran's military service.  In addition, he noted that it was much less likely than not that the scoliosis developed due to wearing heavy equipment and body armor in November 2005.

In this case, the Veteran's spine was noted to be normal at entrance into service.  In general, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

As noted above, the only current diagnosis regarding the middle and low back is mild scoliosis of the thoracic spine, as shown by October 2007 x-rays.  In that regard, certain abnormal curvatures of the spine, including scoliosis, may be the result of a congenital or developmental defect, which are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn, 8 Vet. App. at 516; Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

In this case, there is competent and credible evidence that the Veteran had a preexisting congenital defect of the spine, namely mild thoracic scoliosis.  The Board finds the November 2011 VA opinion of significant probative value.  The November 2011 opinions were based on review of the claims file, including the Veteran's contentions, and consideration of the evidence from prior physical examination and diagnostic testing.  The opinion provider explicitly concluded that the Veteran's scoliosis was a congenital defect, as there was no evidence of spinal trauma resulting in fracture.  There is no evidence of objective worsening of the scoliosis to suggest that it was a disease or injury, rather than a defect.  As discussed by the November 2011 opinion provider, due to the very mild nature of the scoliosis neither the October 2007 VA examiner nor in-service medical professionals observed scoliosis on physical examination.  As such, the Board concludes that the Veteran has mild scoliosis of the thoracic spine that is a congenital defect that preexisted her military service.

As to whether the Veteran's thoracic scoliosis was subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability, the Board again finds the November 2011 opinion, as well as the October 2007 VA examination report and May 2010 addendum, very probative.  The examiners' opinions were based on an interview with the Veteran (in the case of the October 2007 VA examiner), consideration of the Veteran's contentions, review of the claims file, and results of physical examination and diagnostic testing.  Significantly, as noted above, the health professionals noted the x-ray evidence showing mild thoracic scoliosis and the Veteran's lay representations of back pain; however, the October 2007 examiner concluded that there was no objective evidence of a pathologic condition and that the x-ray results were not clinically relevant.  The November 2011 examiner concluded that there was no evidence that the Veteran's scoliosis was aggravated by service.  In addition, the examiner concluded that there was no evidence of a chronic ongoing back condition associated with military service and it was much less likely than not that scoliosis developed due to wearing heavy equipment and body armor in service.  While the Board recognizes that the examiner did not use the specific language of whether or not a "superimposed injury" occurred as indicated in the applicable regulation and the Board's request letter, it is very clear from the overall text of the opinion that the examiner did not believe that any such injury occurred.  In short, while the medical professionals considered the Veteran's reports of ongoing pain in the low and middle back with onset in service in November 2005, neither examiner found evidence of a superimposed disease or injury associated with the thoracic scoliosis.  Indeed, both opinion providers explicitly concluded that the Veteran had no pathologic disability other than the mild thoracic scoliosis.  The Board finds these conclusions thorough with sufficient rationale that is supported by the evidence of record.  As such, the Board affords the October 2007 VA examination report and May 2010 addendum and November 2011 opinion significant probative weight.

The Board acknowledges the Veteran's assertions that she developed a middle and low back disability due to wearing body armor and other heavy equipment beginning in November 2005.  Certainly, the Veteran can attest to factual matters of which she has first-hand knowledge, such as subjective complaints of pain, and her testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, even though a lay person is generally competent to describe experiencing a continuity of symptomatology since service, that lay person is not necessarily competent to link the continuous symptomatology to a specific current condition or aggravation of that current condition or otherwise attribute such problems to a superimposed injury or disease.  See generally Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In this instance, therefore, the Veteran, as a layperson, may be competent to report her history of symptoms and current complaints, but she has not been shown to be capable of making medical conclusions, especially as to such as determining the nature and etiology of the underlying disabilities responsible for her ongoing middle and low back problems.  The Board finds her current representations especially problematic given the service treatment records, which do not support her contention of a continuity of back problems from November 2005.  Indeed, as discussed above, from November 2005 the Veteran sought treatment for numerous problems, including multiple treatments for orthopedic problems.  On none of those myriad occasions, however, did the Veteran report back problems.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing back pain from November 2005 she would have reported such problems during the multiple treatment visits for similar joint problems, including her left foot, left wrist, right shoulder, shins, and right ankle.  Instead, the only notation of back problems after November 2005 was in her July 2007 post-deployment health assessment where the Veteran indicated back pain during her deployment, but not currently.  Moreover, the mere manifestation of symptoms such as pain with use, does not demonstrate that there was a superimposed injury on the underlying mild thoracic scoliosis during service.  See generally Townsend v. Derwinski, 1 Vet. App. 408 (1991).

As such, the Board ascribes far more weight to the conclusions of the October 2007 and November 2011 medical professionals who concluded that the Veteran did not have any additional low or middle back disability superimposed or otherwise associated with her congenital mild thoracic scoliosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, the preponderance of the evidence indicates that the Veteran's mild thoracic scoliosis is a congenital defect and that her current pain and any other symptomatology do not represent a superimposed injury or disease on that congenital defect.  The Veteran's sole low or middle back disability is thoracic scoliosis that was so mild in nature that it was not observable on physical examination during service or after service in October 2007.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a middle and low back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


